DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed January 4, 2021 has been entered.  Claims 1, 2, 10 and 11 are amended.  Claims 9, 17 and 20 are cancelled.  Therefore, claims 1-8, 10-16, 18 and 19 are currently pending in the application.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey, U.S. Patent 5,653,403 in view of Sarro, U.S. Patent, 2,858,995.

As per claim 1, Ritchey discloses a toilet paper roll holder attachment system (fig. 5) for supporting a toilet paper roll, the toilet paper roll holder attachment system comprising: a hollow, cylindrical body member (44, 40) [internal tube, center portion] adapted to substantially hold a toilet paper roll spindle (R), said hollow, cylindrical body member (44, 40) having two round apertures (figs. 5, 6) for fitting about a toilet paper roll spindle (R); a support arm member (14’) [peg] having an upper end (18’) and a lower 
	Ritchey does not disclose a horizontal shaft member that has a horizontal configuration relative to each other of at least two toilet paper rolls, having two free ends, is secured to a lower end portion of a vertical support arm member to hold at least two toilet paper rolls in a horizontal configuration; wherein said horizontal shaft member comprises two free ends that are angled upwards for preventing the toilet paper rolls from sliding out of said horizontal shaft member.  However, Sarro in his Toilet Tissue Roll Holder invention teaches a toilet paper holder (fig. 1) having a horizontal shaft (18) at the end of a support arm (16) that holds two rolls in a horizontal configuration.  Sarro also teaches horizontal shaft (18) has two free ends angled upwards (near 24) (fig. 3) for preventing the toilet paper rolls from sliding off the shaft member (18).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ritchey by adding a horizontal shaft to the end of the support arm, as taught by Sarro, for the purpose of doubling the amount of toilet paper available before changing rolls, preventing toilet paper rolls from sliding off the shaft and use of the invention on existing common toilet paper dispensers (Ritchey, col. 1, lines 48-60).

As per claim 2, Ritchey and Sarro as set forth above, Ritchey as modified,  discloses said vertical support arm member (14’) secured to said hollow, cylindrical body member (40), and said horizontal shaft member (Sarro, 18) is secured to said vertical support arm member (14’).
	The vertical support arm member secured to the cylindrical body member by an epoxy resin and horizontal shaft member secured to the vertical support arm by said epoxy resin is treated as a product-by-process claim (see MPEP 2113).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a 

As per claim 4, Ritchey and Sarro as set forth above, Ritchey as modified, discloses said hollow, cylindrical body member (44, 40) has a length shorter than the length of a toilet paper roll spindle (R) when it is positioned within the toilet paper roll spindle bracket (fig. 5).  

As per claim 5, Ritchey and Sarro as set forth above, Ritchey as modified, discloses said round apertures of said hollow, cylindrical body member (44, 40) have an inner diameter larger than the diameter of a toilet paper roll spindle (R) (fig. 5).  

As per claim 6, Ritchey and Sarro as set forth above, Ritchey as modified, discloses said vertical support arm member (14’) has a length long enough to have margin between bottom side portion of said hollow, cylindrical body member (44, 40) and top side portion of full toilet paper rolls.  Examiner interprets one of ordinary skill in the art would be capable of providing the necessary clearance for a roll of toilet paper.

As per claim 7, Ritchey and Sarro as set forth above, Ritchey as modified, discloses said lower end (16’) of said vertical support arm member (14’) is secured onto middle section of said horizontal shaft 

As per claim 8, Ritchey and Sarro as set forth above, Ritchey as modified, discloses said horizontal shaft member (18) has a length long enough to hold at least two toilet paper rolls horizontally (figs. 1, 4).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ritchey, U.S. Patent 5,653,403 in view of Sarro, U.S. Patent, 2,858,995, further in view of Maresca, U.S. Patent 5,718,396.

As per claim 3, Ritchey and Sarro as set forth above, Ritchey as modified, does not disclose said hollow, cylindrical body member, said vertical support arm member, and said horizontal shaft member are formed from rigid thermoplastic material.  However, Maresca in his Material Roll Holder Having L-Shaped Movable Arm invention teach a roll holder made of materials that include thermoplastic resin (col. 4, lines 3-8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ritchey and Sarro by making it from a rigid thermoplastic material, as taught by Maresca, for the purpose of cost effectiveness and providing hygienic surfaces.


Claims 10, 11, 13-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey, U.S. Patent 5,653,403 in view of Needle, U.S. Patent 5,012,986.

As per claim 10, Ritchey discloses a toilet paper roll holder attachment system (fig. 5), the toilet paper roll holder attachment system comprising: a hollow, cylindrical body member (44, 40) adapted to substantially hold a toilet paper roll spindle (R), said hollow, cylindrical body member (44, 40) having two round apertures (figs. 5, 6) for fitting about a toilet paper roll spindle (R); a support arm member (14’) having an upper end (18’) and a lower end (16’), said support arm member (14’) having a free end that is angled upwards attached by said upper end portion (18’) to one end of said hollow, cylindrical body member (40).
Ritchey does not disclose a horizontal shaft member secured to said lower end portion of said vertical support arm member for supporting at least two toilet paper rolls in a vertical configuration relative to each other.
 	However, Needle in his Spare Toilet Tissue Holder invention teaches support arm (1) [vertical spine] attached in an offset location to a toilet paper roll spindle to hold a second roll of toilet paper located on a horizontal arm (2’) with a free end angled upwards while the common toilet paper holder above also has a roll of toilet paper conventionally mounted (fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ritchey by attaching the support arm member in an offset location with a horizontal section attached to the distal end, as taught by Needle, for the purpose of adding a second roll of toilet paper available before restocking is necessary.

As per claim 11, Ritchey and Needle as set forth above, Ritchey as modified, discloses said vertical support arm member (14’) secured to said hollow, cylindrical body member (40), and said horizontal shaft member (2’) is secured to said vertical support arm member (14’).
	The vertical support arm member secured to the hollow, cylindrical body member by an epoxy resin and the horizontal shaft member secured to the vertical support arm by said epoxy resin is treated 

As per claim 13, Ritchey and Needle as set forth above, Ritchey as modified, discloses said apertures of said hollow, cylindrical body member (44, 40) have an inner diameter larger than the diameter of a toilet paper roll spindle (R) (fig. 5).  

As per claim 14, Ritchey and Needle as set forth above, Ritchey as modified, discloses said hollow, cylindrical body member (44, 40) has a length shorter than the length of a toilet paper roll spindle (R) when it is positioned within the toilet paper roll spindle bracket (fig. 5).  

As per claim 15, Ritchey and Needle as set forth above, Ritchey as modified, discloses said vertical support arm member (14’) has a length long enough to have margin between bottom side portion of said hollow, cylindrical body member (44, 40) and top side portion of full toilet paper rolls.  Examiner interprets one of ordinary skill in the art would be capable of providing the necessary clearance for a roll of toilet paper.

As per claim 16, Ritchey and Needle as set forth above, Ritchey as modified, discloses said lower end of said vertical support arm member (14’) is secured to one end of said horizontal shaft member (2’) (Needle, fig. 1)

As per claim 18, Ritchey and Needle as set forth above, Ritchey as modified, discloses said horizontal shaft member (2’) has a length long enough to hold at least one toilet paper roll vertically (Needle, fig. 2).  

As per claim 19, Ritchey and Needle as set forth above, Ritchey as modified, discloses the claimed invention except for an optional said vertical support arm member with a length long enough for accommodating an additional of said horizontal shaft member for supporting a third toilet paper roll vertically.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an additional vertical support arm and horizontal shaft for supporting a third roll of toilet paper enabling the refilling of rolls to happen less often, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ritchey, U.S. Patent 5,653,403 in view of Needle, U.S. Patent 5,012,986, further in view of Maresca, U.S. Patent 5,718,396.

As per claim 12, Ritchey and Needle as set forth above, Ritchey as modified, does not disclose said hollow, cylindrical body member, said vertical support arm member, and said horizontal shaft member are formed from rigid thermoplastic material.  However, Maresca in his Material Roll Holder Having L-.

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. Applicant argues beginning on p. 7 of his Remarks that the rejection fails because the Examiner has not provided any showing of “some teaching, suggestion, or motivation” for a person of ordinary skill in the art to modify Ritchey to arrive at the claimed invention. The Examiner states that “Ritchey does not disclose a horizontal shaft member, having two free ends, is secured to a lower end portion of a vertical support arm member to hold at least two toilet paper rolls in a horizontal configuration.” The Examiner also states that “Ritchey does not disclose a horizontal shaft member secured to said lower end portion of said vertical support arm member for supporting at least two toilet paper rolls in a vertical configuration.”  Applicant then states none of the secondary or tertiary references remedy the noted deficiencies of Ritchey.  
 	Examiner agrees the above statements are made in the rejections of independent claims 1 and 10.  However, Examiner respectfully disagrees that teaching references Sarro, ‘995, Needle, ‘986 and Maresca, ‘396 do not remedy the noted deficiencies of Ritchey.  Sarro, ‘995 and Needle, ‘986 in particular, provide the missing structure of Ritchy and reasoned motivational statements are provided in  for one of ordinary skill in the art to combine.  The rejections of claims 1 and 10 have been modified to account for dependent claims 9 and 17 being rolled into their respective independent claims.   Also, .   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654